Interlocutory judgment reversed upon the law and the facts and a new trial granted, costs to appellant to abide the event. In our opinion there should be a new trial, because the facts, as elicited by the testimony of plaintiff and the colloquy of court and counsel, did not clearly develop the exact obligations and duties of the parties, one to the other. Upon the facts as they are gleaned from this unsatisfactory record, a finding that the transaction between plaintiff and defendant, which in part involved the assumption by plaintiff of the obligation of Anthony Stojowsld to appellant, was unconscionable, is against the weight of the evidence. Lazansky, P. J., Rich, Young, Seeger and Carswell, JJ., concur.